Citation Nr: 1716554	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for prostate cancer. 

2. Entitlement to service connection for erectile dysfunction, to include secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Russell D. Zimberlin, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty from January 1957 to January 1959. The Veteran was a civilian contractor in Vietnam from August 1965 to September 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal was processed using the Veterans Benefits Management System. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal. The Veteran's VA outpatient treatment records are located in Virtual VA. 

This claim was previously before the Board in August 2011. The Board's denial of service connection was appealed to the Court of Appeals for Veteran's Claims (Court). In August 2013, the Court issued a Joint Motion for Remand. Thereafter, the Board remanded the matter for additional development. The case was returned to the Board.  In February 2015, the Board denied the Veteran's claims of service connection. 

The Veteran appealed the February 2015 Board decision to the Court and in August 2016, the Court vacated the February 2015 decision and remanded the matters to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Memorandum Decision, the Court found that although the Board conceded the Veteran's exposure to airplane fuels, paint thinners, and other aircraft-related chemicals, it did not address the Veteran's February 2011 statement that he was required to handle unknown toxic chemicals that were loaded onto the aircraft and sprayed on troops in the field.  Therefore, remand is necessary for VA to make an effort to identify the chemicals to which the Veteran reportedly was exposed during service.  

Additionally, the Veteran, through his attorney, submitted a February 2017 opinion in support of his claim.  The Attorney specifically declined waiving his right to have the agency of original jurisdiction (AOJ) review this evidence and instead, requested that his claim be remanded to the AOJ for initial review.  Therefore, remand is necessary to comply with this request. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the appropriate service department and or other sources, to include the Department of the Army, Fort Chaffee, Arkansas, and/or the Fort Smith public library (per the attorney information) with a request that it attempt to verify the Veteran's exposure to toxic chemicals, including but not limited to, aviation gas, lubricants, hydraulic fluids, various solvents, paint thinner, methyl ethyl ketone (MEK), toluene, benzene, and acetone, during his period of service as an aviation mechanic at Fort Chaffee, Arkansas, during the period from January 1957 to January 1959.  All attempts to obtain records should be documented.

The response must include all chemicals transported by aircraft personnel during this period, to the extent possible.  

The response must also state whether herbicides were tested at Fort Chaffee or transported by aircraft personnel at Fort Chaffee during this period.  

All such information, once obtained, should be made a part of the Veteran's claims folder.  If any information is unavailable, a formal finding of unavailability must be associated with the claims file. 

2. After completion of the above, the AOJ must undertake additional development, including obtaining an addendum VA opinion if deemed necessary as a result of obtaining new information.  If a VA opinion is sought, it must consider the February 2017 opinion submitted by the Veteran and it must include a reasoned rationale for all opinions provided.

3. The AOJ should then review the aforementioned development to ensure that it is in complete compliance with the directives of this REMAND, and that any opinion contains the examiner's documentation of their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate. If the report(s) are deficient in any manner, the AOJ must implement corrective procedures.

4. The AOJ should then readjudicate the Veteran's claim for service connection for prostate cancer (to include as secondary to exposure to herbicides), as well as his claim for service connection for erectile dysfunction (claimed as secondary to prostate cancer). Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


